DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1 to 14 and Species A-1: substituted or unsubstituted cyclic hydrocarbon having the formula CnH2n wherein n = 4 to 14 in the reply filed on May 19, 2021 is acknowledged.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virtis et al. US 2015/0364321 A1 and McAndrew et al. US 2010/0052115.  
Regarding claims 1 and 3, Virtis generally discloses a composition for producing a porous low k dielectric film and methods of depositing using the composition; wherein the composition includes a porogen and an alkyl-alkoxysilacylic compound (Abstract, [0007], [0024], [0033] – [0035]).  Virtis discloses that the composition has the general structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

and recites a specific example of alkyl-alkoxysilacylic compound 1-methyl-1-ethoxy-1silacyclopentane:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Virtis discloses a plasma enhanced chemical vapor deposition ([0057]) method comprising: providing a substrate into a reaction chamber ([0013]); introducing as a gaseous reactant the compound described above into the reaction chamber ([0014]); and applying energy to the gaseous reagents in the reaction chamber to induce reaction of the gaseous reagents to deposit a preliminary film on the substrate, wherein the preliminary film contains the porogen; and removing from the preliminary film substantially all of the porogen to provide the porous film with pores and a dielectric constant less than 2.7 [within the scope of “about 2.6”]) ([0015]).
Virtis does not expressly teach an alkoxysilacyclic or an acyloxysilacyclic compound with the structure recited in claim 1 with the claimed X and Y groups both are independently selected from a group consisting of OR1, OR2 and OC(O)R3. 
However, Andrews discloses a precursor for depositing dielectric films (Abstract; [0055]; Claim 6) such as 1, 1-diethoxy-1-silacylopent-3-ene having the formula:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Andrews further discloses the incorporations of porogens to further aid in creating the low-k dielectric film ([0053]). Furthermore, Andrews disclsoes that the valencies of atoms in precursors may be satisfied by other groups such as alkyl groups, alkoxy groups, sily or other groups ([0060]), suggesting that alkyl groups and alkoxy groups are interchangable substituents in precursors.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the composition of Virtis by substituting the alkyl group with an additional alkoxy groups becuse Andrews suggests that such groups are known equivalent subsituents for the purpose of producing low-k dielectric films in film deposition techniques, and one of ordinary skill in the art would be able to make such a substitution with a reasonable expectation of success. Such a substitution to 1-methyl-1-ethoxy-1-silacyclopentane would render obvious 1,1-diethoxy-1-silacyclopentane, meeting claim 3.
Regarding claims 2, 5, 6; Virtis discloses that the structure -forming precursor may further comprise a hardening additive such as tetraethoxysilane and tetramethoxysilane ([0015], [0040]).
Regarding claims 4 and 13 –14; Virtis discloses that the porogen may be e.g. cyclooctane [a substituted or unsubstituted cyclic hydrocarbon having the formula CnH2n ] ([0042]).
Regarding claims 8, 9, 10; Virtis discloses that additional materials may be used in the reaction, including inert gases such as He and oxygen containing species such as O2, O3 [ozone], and N2O ([0056]). Virtis also discloses an embodiment where the reaction mixture does not comprise an oxidant.  
Regarding claims 11 and 12; Virtis discloses a step of removing the porogen precursor by inter alia ultraviolet treatment, electron beam treatment, thermal treatment and  combinations thereof such as UV treatment step occurs during at least a portion of the thermal treatment ([0063]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. US 11,158,498 B2 (hereafter the “ ‘498 claims” in view of Virtis. 
The D1 disclose methods that are almost word-for-word that of the instant claims. The D1 differ from the instant claims in that the D1 is silent to the formula of the produced dielectric film, and the D1 does not include a porogen, while the present claims do. Virtis discloses the porogen as explained above. Virtis also discloses that dielectrics films formed from methods comprising the common compounds found between D1 and the instant claims can result in a film with the claimed formula of the produced dielectric film, wherein the elemental composition of the dielectric film affects the electrical properties of the resultant dielectric film ([0010]).  Moreover, Virtis discloses that porogens are necessary for forming porous films. Porosity aids in creating improvised insulation properties ([0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider D1 and the instant claims as patentably indistinct because Virtis teaches that inclusion of the porogen results in a dielectric film with improved insulating properties. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Dubois et al. US 2008/0009141 A1, particularly paragraph [0098].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717